Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/20 has been entered.
Applicant's amendment/arguments filed on 12/30/20 as being acknowledged and entered.  By this amendment claims 3-4, 6 and 16-25 are canceled, claims 1-2, 5, 7-15 and 26-28 are pending.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 5, 7-8, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka (US PGPub 2006/0131553).
Claim 1:  Yamanaka teaches (Fig. 7) a semiconductor substrate comprising: a crystal plane inside the semiconductor substrate, a main surface inclined by a first off-angle greater than 0° from a first direction (A) parallel to the crystal plane, with respect to the crystal plane, in a first radial direction of the main surface [0029, 0048, 0053]; and a notch disposed toward the first direction, at an edge of the main surface in the first radial direction [0030, 0048], wherein the semiconductor substrate is a silicon single crystal substrate [0001] wherein a first straight line passing through a center of the main surface and the notch is inclined by the first off-angle from a different straight line extending in the first direction from a center of the crystal plane and wherein a second radial direction of the main surface, the second radial direction (dashed line along [001]) being perpendicular to the first radial direction,  a second off-angle of the main surface with respect to the crystal plane is 0° (orientation flat) [0048].  
Claim 2:  Yamanaka teaches (Fig. 7) [0029, 0048, 0053] wherein the first off-angle is equal to or greater than 0.20 and less than 7.3°.  
Claim 5:  Yamanaka teaches (Fig. 7) a first normal to the main surface of the semiconductor substrate is inclined by the first off-angle equal to or greater than 0.2° and less than 7.3°, in a second direction toward the notch, from a second normal to the crystal plane [0029, 0048, 0053].  
Claim 7:  Yamanaka teaches (ABS) [0024, 0045-0047] the semiconductor substrate of claim 1; and a semiconductor epitaxial layer disposed on the main and 
Claim 8:  Yamanaka [0024] teaches the semiconductor epitaxial layer comprises any one or any combination of Si, SiGe, GaAs, and InP.  
Claim 26:  Yamanaka teaches (Fig. 7) a semiconductor substrate comprising: a crystal plane inside the semiconductor substrate [0001], the semiconductor substrate being a silicon single crystal substrate, a main surface inclined by a first off-angle greater than 0°  from a first direction (A) parallel to the crystal plane, with respect to the crystal plane, in a first radial direction of the main surface [0029, 048, 0053], wherein the main surface is parallel to the crystal plane, in a second radial direction (dashed line along [001]) of the main surface, the second radial direction being perpendicular to the first radial direction a notch disposed toward the first direction [0030, 0048],  at an edge of the main surface in the first radial direction, wherein a first straight line passing through a center of the main surface and the notch is inclined by the first off-angle from a different straight line extending in the first direction from a center of the crystal plane.  
Claim 27:  Yamanaka teaches (Fig. 7) [0029, 0048, 0053] wherein the first off-angle is equal to or greater than 0.2° and less than 7.3°.  
Claim 28:  Yamanaka teaches the crystal plane intersects a value of 1 on an x-axis and does not intersect a y-axis and a z-axis, in a cubic system silicon (Si) (ABS).  Applicant’s specification states that the crystal plane with these limitations is the (100) plane which the prior art teaches as a common base plane.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (US PGPub 2006/0131553) in view of Yin et al. (US PGPub 2015/0380411).
Claim 9:  Yamanaka teaches (Fig. 7) an integrated circuit device comprising: a semiconductor substrate comprising; a crystal plane inside the semiconductor substrate, a main surface inclined by a first off-angle greater than 0° from a first direction (A) parallel to the crystal plane, with respect to the crystal plane [0029, 0048, 00563], in a first3PRELIMINARY AMENDMENTAttorney Docket No.: Q239823Appln. No.: Not Yet Assigned radial direction of the main surface, wherein the main surface is parallel to the crystal plane, in a second radial direction of the main surface, the second radial direction (dashed line along [001]) perpendicular to the first radial direction; a notch disposed toward the first direction, at an edge of the main surface in the first radial direction, wherein a first straight line passing through a center of the main surface and the notch is inclined by the first off-angle from a different straight line extending in the first direction from a center of the crystal plane; and an active region disposed on the main surface, and has a major axis parallel to the first radial direction and a minor axis parallel to the second radial direction [0022-0026, 0045-0047,0063] (ABS), wherein the semiconductor substrate is a silicon single crystal substrate [0001], wherein the active region comprises an upper surface comprising an atomic level step, and wherein the 
Claim 10:  Yin teaches (Fig. 2a,b) wherein the fin-type active region is elongated in a different direction inclined by the first off-angle from the first direction parallel to the crystal plane, with respect to the crystal plane [0003, 0022].  
Claim 11:  Yin teaches the fin-type active region comprises a sidewall comprising an oriented surface (Fig. 2a).  
Claim 12:  Yin teaches [0032-0034] the fin-type active region comprises any one or any combination of a Si epitaxial layer, a Ge epitaxial layer, a SiGe epitaxial layer, a GaAs epitaxial layer, and an InP epitaxial layer.  
Claim 13:  Yin teaches (Fig. 2a, b) the fin-type active region comprises a channel region configured such that carriers flow in the first direction [0003].  
Claim 14:  Yin teaches (Fig. 2a,b) a gate line extending in a minor axis direction of the fin-type active region, and disposed on the semiconductor substrate, wherein the gate line faces a sidewall of the fin-type active region, and wherein the sidewall comprises an oriented surface [0003].  The gate line, being three dimensional, extends in multiple directions.  Regardless of orientation of the gate, it will extend in a direction .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (US PGPub 2006/0131553) and Yin et al. (US PGPub 2015/0380411), as described in claim 14 above, and further in view of Choi et al. (US PGPub 2016/0233164)
Regarding claim 15, as described above, Yamanaka and Yin substantially read on the invention as claimed and Yamanaka and Yin teach (Fig. 2a) a source region and a drain region disposed respectively on sides of the gate line, wherein the source region is spaced apart from the drain region in a different direction perpendicular to an extending direction of the atomic level step.  The steps extend in multiple directions and as a result, there is a direction in which it extends that is perpendicular to the direction in which the source and drain are spaced apart from each other.  The claim does not provide a specific direction or reference point to base said direction.  Yamanaka and Yin do not teach the source and drain region above the fin-type active region.  Choi teaches the source and drain region above the fin-type active region to allow for a trenched silicide region reducing contact resistance between the source/drain region and the contact plug.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the source/drain region taught by Yamanaka and Yin to be above the fin-type active region to allow for increased silicide regions, reducing contact resistance with the contact plug as taught by Choi [0003, 0050, and 0071].  

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5, 7-15, and 26-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH K SALERNO/Examiner, Art Unit 2814